Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ko (2014/0253158).

With regard to claims 1 and 18, Ko discloses a display device [0011] comprising:
	a display panel ([0005] “… an organic light emitting diode (OLED) display, a liquid crystal display (LCD), and the like …” wherein the office considers Ko’s OLED and LCD as necessarily disclosing a display panel);
	a main circuit board comprising a plurality of board pads arranged along a first direction (Figure 2, #130 & 136);
	a connection circuit board electrically connected to the display panel on one side thereof and electrically connected to the main circuit board on another side thereof (Figure 2, #120); and
	a driving chip disposed on the connection circuit board (Figure 3, #122), wherein the connection circuit board comprises: a plurality of board connection pads (Figure 3, #126) respectively connected to the board pads (Figure 3, #125); 
	a plurality of lines connecting the board connection pads and the driving chip to each other ([0037] “… the display device 100 is coupled with a flexible printed circuit board (FPCB) 130 using a chip on film (COF) 120 including a driving chip 122. The display device 100 is coupled with a compression portion 126 of the chip on film 120 through an anisotropic conductive film 123, and the chip on film 120 is coupled with a compression portion 136 of the flexible printed circuit board 130 through an anisotropic conductive film 12”); and 
	a test pattern disposed spaced apart from the driving chip (Figure 2, #121), and 
	wherein a first line and a second line among the lines are electrically connected to the test pattern (Figure 3, #125), and a same voltage is applied to the first line and the second line (Figure 5, I1 and I2).
   
With regard to claims 10, Ko discloses the board pads and the board connection pads are bonded by a conductive adhesive member ([0038] “As shown in FIG. 3, the compression resistance measuring tag 121 is formed in the chip on film 120 …” wherein the office considers Ko’s forming tags on a chip film includes bonding by a conductive adhesive member).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 through 9, 11 through 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko.

With regard to claims 2 and 19, the office finds no specific disclosure in Ko wherein the first line and the second line are electrically connected to each other through the test pattern.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds electrically connecting the first line and the second line to each other through the test pattern is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to electrically connect the first line and the second line to each other through the test pattern.  

With regard to claim 3, the office finds no specific disclosure in Ko wherein the test pattern comprises: a plurality of stripe patterns arranged along one direction; and a border pattern connected to opposing ends of each of the stripe patterns.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds the test pattern comprising: a plurality of stripe patterns arranged along one direction and a border pattern connected to opposing ends of each of the stripe patterns is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the test pattern comprising: a plurality of stripe patterns arranged along one direction and a border pattern connected to opposing ends of each of the stripe patterns.

With regard to claim 4, the office finds no specific disclosure in Ko wherein widths of the stripe patterns of the test pattern are the same as each other in a plan view.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds widths of the stripe patterns of the test pattern being the same as each other in a plan view is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the office finds widths of the stripe patterns of the test pattern being the same as each other in a plan view.  

With regard to claim 5, Ko discloses the test pattern further comprises a metal film covering the stripe patterns ([0048] “As shown in FIG. 5, a relatively smallest inspection current I1 to a relatively largest inspection current I3 are sequentially applied to the compression resistance measuring tags 121 and 131 for measuring resistance …” wherein the office considers Ko’s tags being able to have current applied necessarily discloses tags 121 and 131 are capable of conducting electrical current wherein a metal film is known to conduct electrical current).

With respect to claim 6, the office finds no specific disclosure in Ko wherein the test pattern comprises an integrated plate-shaped pattern.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds the test pattern comprising an integrated plate-shaped pattern is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the test pattern comprising an integrated plate-shaped pattern.

With regard to claim 7, the office finds no specific disclosure in Ko wherein the first line and the second line are spaced apart from each other along the first direction and have a shape symmetrical to each other with respect to an imaginary central axis extending along a second direction crossing the first direction; and the test pattern is symmetrical with respect to the imaginary central axis.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds the first line and the second line being spaced apart from each other along the first direction and having a shape symmetrical to each other with respect to an imaginary central axis extending along a second direction crossing the first direction; and the test pattern being symmetrical with respect to the imaginary central axis is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first line and the second line being spaced apart from each other along the first direction and having a shape symmetrical to each other with respect to an imaginary central axis extending along a second direction crossing the first direction; and the test pattern being symmetrical with respect to the imaginary central axis.

With regard to claim 8, the office finds no specific disclosure wherein a line resistance of the first line and a line resistance of the second line are the same as each other.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds a line resistance of the first line and a line resistance of the second line being the same as each other is a choice of one of a finite number of solutions, wherein that finite number of solutions includes a line resistance of the first line and a line resistance of the second line being the same as each other and a line resistance of the first line and a line resistance of the second line being the different as each other, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a line resistance of the first line and a line resistance of the second line being the same as each other.

With regard to claim 9, the office finds no specific disclosure in Ko wherein the connection circuit board further comprises: a first connection line which electrically connects the first line and the test pattern to each other; and a second connection line which electrically connects the second line and the test pattern to each other, wherein the first line and the second line are respectively electrically connected to the first connection line and the second connection line on a region overlapping the driving chip.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds including a first connection line which electrically connects the first line and the test pattern to each other; and a second connection line which electrically connects the second line and the test pattern to each other, wherein the first line and the second line are respectively electrically connected to the first connection line and the second connection line on a region overlapping the driving chip on the connection circuit board is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a first connection line which electrically connects the first line and the test pattern to each other; and a second connection line which electrically connects the second line and the test pattern to each other, wherein the first line and the second line are respectively electrically connected to the first connection line and the second connection line on a region overlapping the driving chip on the connection circuit board.

With regard to claims 11 and 19, the office finds no specific disclosure in Ko wherein the connection circuit board further comprises a first sub-test pattern and a second sub-test pattern, wherein each of the first sub-test pattern and the second sub-test pattern is electrically connected to the test pattern.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds the connection circuit board further comprising a first sub-test pattern and a second sub-test pattern, wherein each of the first sub-test pattern and the second sub-test pattern is electrically connected to the test pattern is a duplication of parts with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the connection circuit board further comprising a first sub-test pattern and a second sub-test pattern, wherein each of the first sub-test pattern and the second sub-test pattern is electrically connected to the test pattern.

With regard to claim 12, the office finds no specific disclosure in Ko wherein an area of the first sub-test pattern and an area of the second sub-test pattern are the same as each other in a plan view.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds an area of the first sub-test pattern and an area of the second sub-test pattern being the same as each other in a plan view is a choice of one of a finite number of solutions, wherein that finite number of solutions includes an area of the first sub-test pattern and an area of the second sub-test pattern being the same as each other in a plan view and an area of the first sub-test pattern and an area of the second sub-test pattern being different from each other in a plan view, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include an area of the first sub-test pattern and an area of the second sub-test pattern being the same as each other in a plan view.

With regard to claim 13, the office finds no specific disclosure in Ko wherein the test pattern, the first sub- test pattern, and the second sub-test pattern comprise a same material as each other.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the test pattern, the first sub- test pattern, and the second sub-test pattern comprising a same material as each other is a choice of one of a finite number of solutions, wherein that finite number of solutions includes the test pattern, the first sub- test pattern, and the second sub-test pattern comprising a same material as each other and the test pattern, the first sub- test pattern, and the second sub-test pattern comprising a different material as each other the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the test pattern, the first sub- test pattern, and the second sub-test pattern comprising a same material as each other.  

With regard to claim 14, the office finds no specific disclosure in Ko wherein the first sub-test pattern and the second sub-test pattern are spaced apart from each other with the test pattern interposed therebetween in a plan view.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds including the first sub-test pattern and the second sub-test pattern being spaced apart from each other with the test pattern interposed therebetween in a plan view is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first sub-test pattern and the second sub-test pattern being spaced apart from each other with the test pattern interposed therebetween in a plan view.

With regard to claim 15, the office finds no specific disclosure in Ko wherein each of the first sub-test pattern and the second sub-test pattern has an integrated plate shape.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds each of the first sub-test pattern and the second sub-test pattern having an integrated plate shape is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include each of the first sub-test pattern and the second sub-test pattern having an integrated plate shape.

With regard to claim 16, the office finds no specific disclosure in Ko wherein each of the first sub-test pattern and the second sub-test pattern comprises a plurality of stripe patterns connected to each other.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds each of the first sub-test pattern and the second sub-test pattern comprising a plurality of stripe patterns connected to each other is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include each of the first sub-test pattern and the second sub-test pattern comprising a plurality of stripe patterns connected to each other.

With regard to claim 17, the office finds no specific disclosure in Ko wherein a third line and a fourth line among the lines are electrically connected to the test pattern; a same voltage is applied to the third line and the fourth line; and the same voltage applied to the third line and the fourth line is different from the same voltage applied to the first line and the second line.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds a third line and a fourth line among the lines being electrically connected to the test pattern is a duplication of parts with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a third line and a fourth line among the lines being electrically connected to the test pattern. 
	Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds a same voltage being applied to the third line and the fourth line is a choice of one of a finite number of solutions, wherein that finite number of solutions includes a same voltage being applied to the third line and the fourth line and a different voltage being applied to the third line and the fourth line the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the a same voltage being applied to the third line and the fourth line.  
	Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the same voltage applied to the third line and the fourth line being different from the same voltage applied to the first line and the second line is a choice of one of a finite number of solutions, wherein that finite number of solutions includes the same voltage applied to the third line and the fourth line being different from the same voltage applied to the first line and the second line and the same voltage applied to the third line and the fourth line being the same as the same voltage applied to the first line and the second line the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the same voltage applied to the third line and the fourth line being different from the same voltage applied to the first line and the second line.  


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest after measuring the voltage of each of the first sub-test pattern and the second sub-test pattern, connecting cut portions of the test pattern to each other.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622